                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 11/15/2019
SOUTHERN DISTRICT OF NEW YORK

 LUIS CABAN,
                                Movant,                             19-CV-10509 (GHW)

                    -against-                                       16-CR-0656 (GHW)
 UNITED STATES OF AMERICA,                                                ORDER
                                Respondent.

GREGORY H. WOODS, United States District Judge:

       On November 12, 2019, the Court construed Movant Luis Caban’s “Motion under

§ 1651, All Writs Act” as a motion under 28 U.S.C. § 2255, and directed the Clerk of Court to

open a new civil action for the motion. The Court now informs Caban that if does not want to

pursue relief under § 2255, he may notify the Court in writing within sixty days that he wishes to

withdraw the application. See Castro v. United States, 540 U.S. 375, 383 (2003); Adams v.

United States, 155 F.3d 582, 584 (2d Cir. 1998) (per curiam). Caban will have one opportunity

within the limitations period for a full adjudication of his claims. If Caban does not inform the

Court of his intent within sixty days, the application will remain designated as a motion under 28

U.S.C. § 2255.

SO ORDERED.

 Dated:    November 15, 2019
          New York, New York

                                                            GREGORY H. WOODS
                                                           United States District Judge
